Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 03/19/2021, in which, claim(s) 1-20 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 03/19/2021 is/are accepted by The Examiner.

Claim Objections
Claims 3 and 12 are objected to because of the following informalities: “workspace” is used repetitive.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 is/are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With claim 19 limitation “a workspace orchestration service configured to…” invoking 112, 6th paragraph, the claim recite a single means claim.  M.P.E.P 2164.08(a) states a single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 19 recites the limitation “An Information Handling System (IHS) comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the client IHS to:” (emphasis added).  There is insufficient antecedent basis for the term “the client IHS” (emphasis added) limitation in the claim.
Dependent claims 2-9 and 20 are rejected for at least in part for incorporating the deficiency as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (Pub. No.: US 2013/0191823 A1; hereinafter Davidson) in view of Bhogal et al. (Pub. No.: US 2011/0010216 A1; hereinafter Bhogal).
Regarding claims 1, 10 and 19, Davidson discloses an Information Handling System (IHS) comprising: 
a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor (Processor and memory [Davidson; ¶23]), cause the client IHS to: 
receive, by a workspace that has been instantiated on the IHS, a request to execute an application that has been deployed in the workspace (provide and configured a workspace to install an application into that particular workspace [Davidson; ¶30-31]); 
communicate to obtain a license entity associated with the application (obtain license key for the application to be installed [Davidson; ¶30-31]);
execute the application in the workspace according to the obtained license entity associated with the application (installed the application according to the license key and the application can be used based on the license key [Davidson; ¶30-31]). Davidson discloses a method to obtain license key for application running on workspace. Davidson does not explicilty discloses communicate with the IHS to obtain a license entity; however, in a related and analogous art, Bhogal teaches this feature.
In particular, Bhogal teaches software distributing and licensing, using a handling information system, wherein the organization communicates with the HIS to acquires licenses for licensed products [Bhogal; ¶26-30]. It would have been obvious before the effective filing date of the claimed invention to modify Davidson in view of Bhogal to use an IHS licensing system to manage licensed products with the motivation for more secure and convinces way to distributes software licensing.

Regarding claims 2 and 11, Davidson-Bhogal combination discloses wherein the act of receiving the request, and communicating with the IHS are performed by a workspace interface agent executed in the workspace (management agent and VM manager acts as middlemen for all request and communications within the system [Davidson; ¶23-33]).

Regarding claims 3 and 12, Davidson-Bhogal combination discloses further comprising a host service deployed in the IHS, wherein the host service includes instructions for communicating with the workspace interface agent to obtain the license entity from the IHS, and transmit the obtained license entity to the workspace interface agent (management agent and VM manager acts as middlemen for all request and communications within the system, includes instruction to obtain license key [Davidson; ¶23-33]).

Regarding claims 4 and 13, Davidson-Bhogal combination discloses wherein the workspace interface agent is configured to communicate with the host service via a HTTPS connection (communicate via HTTPS component [Davidson; ¶17, 20]).

Regarding claims 5 and 14, Davidson-Bhogal combination discloses wherein the license entity comprises one or more policies associated with how the application is authorized to be executed in the workspace (the license key allowed the application to be executed based on the terms [Davidson; ¶23-33]).

Regarding claims 6, 15 and 20, Davidson-Bhogal combination discloses wherein the instructions are further executed to: determine if the license entity is stored in the workspace; and when the license entity is stored in the workspace, instantiate the application in the workspace according to the license entity that is stored in the workspace (the license key is stored to the customer location of the workspace and can be used in validation of the application on execution [Davidson; ¶23-33]).

Regarding claims 7 and 16, Davidson-Bhogal combination discloses wherein the instructions are further executed to: when the license entity does not exist in the workspace or the IHS, inhibit execution of the application in the workspace (one with ordinary skill in the art would understand that without the license key, the application cannot be executed at original intended).

Regarding claims 8 and 17, Davidson-Bhogal combination discloses wherein the instructions are further executed to: determine whether another workspace is currently executing the application when the license entity comprises a single instance license entity; and when the other workspace is currently executing the application, instantiate the application in the workspace according to priority of each of the workspaces (Organization managed information handling systems 300 include devices such as desktop computer systems, laptop computer systems, and handheld computer systems. The organization purchases a number of licenses to a number of licensed products, such as licensed software, that is installed on the various organization managed information handling systems 300. Because of license terms and cost, sometimes licensed products can only be installed on a limited number of information handling systems 300. The inventions described herein, as defined by the claims, provide an approach to manage these licensed products. 
Organization managed information handling systems 300 are linked to one another, and to license handling information handling system 301, via computer network 200. The managed systems each have unique identifiers and provide the license handling information handling system with usage data pertaining to the users' usage of licensed products. In addition, users that require a particular licensed product send an electronic message to license handling information handling system 301 via computer network 200, where the electronic message includes a request for a license to a licensed product, such as a licensed software product.
License handling information handling system 301 uses software usage monitor component 320 which maintains licensed software usage data store 310 to identify current users of the licensed product. License data is received by the license handling information handling system's license tracking component which maintains organizational license data store 330 and also interacts with the license handling information handling system's software usage monitor component 320 as well as license software acquisition component 350 to acquire new licenses to software products. 
License handling information handling system 301 uses software usage monitor component 320 to monitor users' usage of licensed products that have been installed on the users computer systems 300. Component 320 performs license terminations when a user is no longer using a licensed product and this data is reported to component 340 to update organizational license data 330 (e.g., reflecting that an additional license is now available and recording the individual users that are currently licensed to use the licensed product, etc.)[Bhogal; ¶26-30]). The motivation for more secure and convinces way to distributes software licensing.

Regarding claims 9 and 18, Davidson-Bhogal combination discloses wherein the host service is further executed to determine whether or not the workspace is validated to execute the application; and when the workspace is not validated, inhibit execution of the application in the workspace (if the workspace does not have valid licensing, application is prohibited from function in the workspace [Bhogal; ¶46-48]). The motivation for more secure and convinces way to distributes software licensing.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432